Title: Bernard Peyton to Thomas Jefferson, 28 July 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            
              Dear Sir,
              Rich’d 28 July 1819
            
            Since the rect your esteemed favor 19th: current I have been constantly looking out for a safe conveyance for the articles you wrote for, & have this moment only succeeded, such is the scarcity of Boats owing to the unusual low state of the river, & which I fear will prevent your recg them for some time—
            I have procured the Tongues & Sounds, Crackers, raisins & Shad of superior quality, (as represented by the Grocer, for I am no judge of them) but the Cheese is not of the very best, nor is such to be had in the place, after dilligent search, it is tho’ I believe the best of its kind (Goshen) & certainly superior to any other I could meet with, I hope it will be found to answer tolerably well.—I called at Mr Darmsdatts for the Shad, but find him absent from the City on a visit to the Springs.   These articles are  carefully packed, (all but the Shad in an outer Case) & marked, & addressed to the care Archibald Robertson Esqe Lynchburg, & hope they will reach you safely.
            I hope to see you in bedford in the course of my summer’s  excursion to the upper country which I commence in a few days.
            
              With great respect & esteem Dr sir Your Mo: Obd:
              B. Peyton
            
          
          
            P.S. I recd a few days since from Mr Coffee of New York 4 Casks Cement for you, & from Philadelphia a small Box Books, all of which shall be fordd by the first Boat to Milton.
            
              B.P.
            
          
         